REEVES, Chief Judge.
The motion to remand in the above case is sustained. The prayer of the complaint is for exactly $3,000. Both Section 1331 and Section 1332, Title 28 U.S.C.A. provide that the national courts can only have jurisdiction where “the matter in controversy exceeds the sum or value of $3,000, exclusive of interest and costs, * * The language is practically the same in both sections.
In the case of Athan v. Hartford Fire Ins. Co., 73 F.2d 66, loc. cit. 67, the Court of Appeals, Second Circuit, had before it the identical question. Judge Swan, the author of the opinion, said:
“By the express terms of this statute the amount in controversy, exclusive of interest and costs, must exceed the sum of $3,000. In the case at bar it exactly equaled, but did not exceed, that sum. Hence the court below was without jurisdiction to take the case on removal, and the judgment must be reversed and the cause remanded to the court in which it was originally brought.”
It is therefore ordered -and adjudged that said case be and the same hereby is remanded to the court from which removed.